Citation Nr: 1749495	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-26 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to the Veteran's service-connected traumatic brain injury (TBI) with cognitive disorder.


REPRESENTATION

Veteran is represented by:  Douglas Sullivan, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1982.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2016.  A transcript of that hearing is of record.  The Board notes that a May 2017 response to the most recent supplemental statement of the case contains another request for a Board hearing.  However, neither the Veteran nor his attorney has provided a reason why a second hearing should be scheduled.  The Veteran already testified at a hearing before the Board, at which his attorney was present.  Accordingly, to the extent that the Veteran is requesting a second hearing, that request is denied.   

The Board also acknowledges that an appeal has been perfected regarding the issues of entitlement to service connection for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU) prior to September 1, 2013.  However, the record shows that the Veteran is awaiting a hearing on those issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

FINDINGS OF FACT

1.  Arthritis of the left knee was not shown in service or for many years thereafter, and the most probative evidence indicates that a current left knee disability is not related to service.

2.  Arthritis of the right knee was not shown in service or for many years thereafter, and the most probative evidence indicates that a current right knee disability is not related to service or a service-connected disability.  

3.  Sleep apnea was not shown in service or for many years thereafter, and the most probative evidence indicates that the Veteran's sleep apnea is not related to service or a service-connected disability.  


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

2.  The criteria for establishing entitlement to service connection for a right knee disability have not been met. 38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

3.  The criteria for establishing entitlement to service connection for sleep apnea have not been met. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until    the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be established for a disability which is proximately     due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and certain disabilities, including arthritis, become manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

      Left Knee Disability

The Veteran seeks service connection for a left knee disability, which he asserts had its onset during service.  During the February 2016 Board hearing, the Veteran testified that he experienced continuous left knee symptoms ever since.  

As an initial matter, the Board notes that the Veteran's service treatment records are somewhat difficult to read; however, they are noted to be the best copies available.  Although an April 2010 VA examiner indicated that the Veteran's service treatment records show treatment for right knee pain, the Board concludes that they show treatment for left knee pain.  Indeed, the Veteran's attorney agreed during the February 2016 Board hearing that the records document treatment for left knee pain, not right.  Moreover, a November 2016 VA examiner also reviewed the Veteran's service treatment records and indicated that they show treatment for       left knee pain.

The Veteran's service treatment records show that in March 1980, the Veteran complained of left knee pain after falling.  A physical examination revealed        mild edema and crepitus.  X-rays were within normal limits.  The diagnosis was chondromalacia.  The treatment plan included hot soaks, Tylenol, and light duty for three days.  Later that month, the Veteran again complained of left knee pain, but denied any trauma.  He was noted to have effusion over the patella, which "comes and goes."  The patella was tender to compression.  The treatment provider wanted to rule out a meniscus tear, and x-rays of the knee were ordered.  The following day, the Veteran was seen for follow-up care.  A physical examination revealed tenderness and edema over the patella.  The assessment was suprapatellar bursitis.  The Veteran was treated with Motrin.  

Upon review of the record, the Board finds that the probative evidence of record is against a finding that a current left knee disability was incurred in or caused by service.

Although the Veteran asserts that he has experienced continued left knee symptoms since service, his statements are not consistent with the evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (holding that in weighing credibility, VA may consider inconsistent statements and consistency with other evidence of record).        An August 1982 report of medical examination indicates that the Veteran's lower extremities were normal upon his discharge from active duty, and no disabilities related to the knee were noted.  Additionally, an August 1982 report of medical history shows that the Veteran denied any swollen or painful joints, trick or locked knees, joint deformity, arthritis, rheumatism, or bursitis.  Thereafter, the record   shows no complaints of treatment for left knee pain until the Veteran filed his service connection claim in 2010.  The Board finds the contemporaneous medical evidence  to be significantly more credible and probative than statements the Veteran made to VA for purposes of seeking compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran    is an interested party; personal interest may, however, affect the credibility of the evidence); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006)    (the Board can consider bias in lay evidence, the significant time delay between       the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran in weighting credibility).  The Board also notes that the record shows treatment for right knee pain in 2009; however, there was no mention of any history of left knee pain.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the    fact would have been recorded if present).

The Veteran underwent a VA examination in November 2016, and the examiner opined that a left knee disability was less likely than not incurred in or caused by service.  The Board finds the opinion of the VA examiner to be highly probative and persuasive, as it is based on a review of the evidence of record and is supported with a reasoned medical explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  The examiner indicated that the record did not demonstrate that the Veteran had a persistent left knee disability since service.  In support of this, the examiner explained that the Veteran's complaints of left knee pain in service appeared to be acute conditions which resolved without any residuals, and there   was no indication of a significant injury.  The examiner also noted that the Veteran denied having any swollen or painful joints upon his discharge from active duty, and no left knee disability was noted on physical examination.  The examiner further noted that the Veteran currently had arthritis in the left knee, which was    not present on x-rays taken in 2010.  The examiner explained that the fact that the Veteran's arthritis had its onset within the past six years is consistent with advanced age and not consistent with an injury sustained 27 years earlier.  

Although the Veteran believes that a current left knee disability is related service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the diagnosis and etiology of knee disabilities are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of a current knee disability is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for a left knee disability is denied.

      Right Knee Disability

To the extent that the Veteran claims to have experienced continuous right knee pain since service, the Board finds that such assertions are not consistent with the evidence of record.  Caluza, 7 Vet. App. at 51.  As noted above, service treatment records show no complaints of or treatment for a right knee disability during service.  The Veteran's lower extremities were found to be normal upon his discharge from active duty, and he denied any swollen or painful joints, trick or locked knees, joint deformity, arthritis, rheumatism, or bursitis.  Thereafter, the record shows no complaints of or treatment for a right knee disability until May 2009, when the Veteran reported sustaining an injury to his right knee after a fall.  The Board finds the contemporaneous medical evidence to be significantly more credible and probative than statements the Veteran made to VA for purposes of seeking compensation.  See Cartright, 2 Vet. App. at 25; see also Buchanan, 451 F.3d at 1337.  

During the February 2016 Board hearing, the Veteran's attorney argued that a current right knee disability was caused or aggravated by the Veteran's left knee disability.  However, as service connection is not in effect for a left knee disability, service connection on a secondary basis must be denied as a matter of law.  See 38 C.F.R. § 3.310.

Although the Veteran believes that a current right knee disability is related service, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007).  Thus, the opinion of the Veteran regarding the etiology of a current right disability is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for a right knee disability is denied.

      Sleep Apnea

The Veteran seeks service connection for sleep apnea, which he asserts was caused by his service-connected TBI.  During the February 2016 Board hearing, the Veteran testified that during service, he experienced difficulty sleeping and daytime fatigue and was told that he snored loudly.

To the extent that the Veteran claims to have experienced continuous symptoms of sleep apnea since service, the Board finds that such assertions are not consistent with the evidence of record.  During the February 2016 Board hearing, the Veteran's attorney acknowledged that the Veteran's service treatment records do not show any complaints of or diagnosis of sleep problems during service.  On an August 1982 report of medical history, the Veteran denied frequent trouble sleeping or shortness of breath.  Thereafter, the record shows no complaints of symptoms which prompted a medical professional to order a sleep study until August 2009.  The Board finds the contemporaneous medical evidence to be significantly more credible and probative than statements the Veteran made to VA for purposes of seeking compensation.  See Cartright, 2 Vet. App. at 25; see also Buchanan, 451 F.3d at 1337.  

The Board has reviewed and considered an article submitted by the Veteran entitled "Sleep Disorders in Chronic Traumatic Brain Injury," which was published in the Journal of Clinical Sleep Medicine.  The conclusion was that "the results of this study demonstrate that a full spectrum of common sleep disorders occurs in patients with chronic TBI."  The article also noted that the authors' study found the rate of sleep apnea to be higher in patients with TBI than would be predicted based on population norms.  However, the Board assigns little probative value to this article, as it does not address the particular facts of the Veteran's case.  See, e.g. Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a general medical journal article that did not specifically opine as to the causal relationship between the veteran's condition and active service was too general to satisfy the nexus element of a service connection claim).  

A February 2016 VA treatment record shows that the Veteran requested an opinion from a treating VA physician that his sleep apnea was related to his TBI.  However, the treatment provider indicated that that in his opinion, it was not as likely as not that the Veteran's sleep apnea was related to his TBI.  The treatment provider explained that the Veteran reported no presentation of symptoms leading to a sleep study until 2009 and that obstructive sleep apnea is a common condition affecting one in four overweight men in their fifties.  

The Veteran underwent a VA examination in November 2016, during which he reported that he believed he developed symptoms of sleep apnea shortly after boot camp, prior to his in-service head injury.  He stated that his mother and other family members told him that he snored loudly, but he denied being seen for any sleep problems during service.  The examiner opined that the Veteran's sleep apnea was less likely than not caused or aggravated by his service-connected TBI.  The Board finds the opinion of the VA examiner to be highly probative and persuasive, as it is based on a review of the evidence of record and is supported with a reasoned medical explanation.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  The examiner reviewed relevant medical literature and indicated that although some studies found an increased prevalence of sleep apnea in patients with TBI, he did not find any studies demonstrating that TBI has a causative effect on the development of sleep apnea or any in which the authors even proposed such a causative link.  The examiner also explained that obstructive sleep apnea is caused by mechanical obstruction of the throat by soft tissue, whereas TBI involves altered brain concentrations following brain trauma and has no effect on the soft tissue in the posterior oropharynx.  The examiner further noted that there is no established pathophysiological means by which TBI may worsen obstructive sleep apnea.

Although the Veteran believes that his sleep apnea is related to service and/or his service-connected TBI, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau , 492 F.3d at 1377.  In this regard, the diagnosis and etiology of sleep disorders are matters not capable of lay observation and require medical expertise to determine.  Thus, the opinion of the Veteran regarding the etiology of his sleep apnea is not competent medical evidence.  

In sum, the preponderance of the competent, credible, and probative evidence is against the claim, and service connection for sleep apnea is denied.

In reaching the above conclusions with respect to all issues, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).




ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for sleep apnea is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


